IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARC V. MILLER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1619

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed February 25, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Marc V. Miller, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Beverly Brewster, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, CLARK, and ROWE, JJ., CONCUR.